Tannenwald, J., concurring: The parties herein presented their positions in a narrow frame of reference and the disposition by the Court of Appeals of International Flavors & Fragrances, Inc. v. Commissioner, 524 F.2d 357 (2d Cir. 1975), revg. and remanding 62 T.C. 232 (1974), injected a further complication, particularly in light of the Government’s abandonment on appeal of any reliance on Corn Products Refining Co. v. Commissioner, 350 U.S. 46 (1955). I am, therefore, in agreement with the majority decision and the rationale upon which it rests, insofar as this case is concerned. However, I do not consider the majority opinion as precluding the application of Corn Products Refining Co. v. Commissioner, supra, or a variant of the principles articulated therein, in all situations involving foreign currency transactions by corporations having foreign operations. In the complex present-day world economy and the equally complex methods of doing business by multinational corporations, whether through subsidiaries or branches, there may be situations in which ordinary gain and/or loss treatment of such transactions would be justified. Drennen, J., agrees with this concurring opinion.